PER CURIAM.
The issue here is whether jurisdiction over the non-resident defendants exists, pursuant to Section 48.171, Florida Statutes, which requires that the civil action be one “arising out of or by reason of any accident or collision occuring within the state in which the motor vehicle [owned by defendant] is involved.” We cannot say, from our examination of the record, that the civil action pleaded did not meet the *70above statutory test for long-arm jurisdiction.
REVERSED AND REMANDED.
ERVIN, WENTWORTH and ZEHMER, JJ., concur.